Per Curiam.

At the trial, a good deal of evidence was introduced by each party, on the question whether the goods were sold on a credit. We'are apprehensive that the manner in which the instruction to the jury is represented in the bill of exceptions, is not accurate, as the judge who presided at the trial thinks the cause was correctly submitted to the jury. But taking the bill of exceptions as it stands, a new trial should be granted. The judge is represented to have told the jury, that if they believed Chamberlain, they ought to find for the defendant ; whereas the proper instruction would have been, that they should find for the defendant if, upon the whole evidence, they believed that a credit had been given. The verdict therefore will be set aside, though we are inclined to think that justice has been done.1
New trial granted.

 See Curl v. Lowell, 19 Pick. 25; Morton v. Fairbanks, post, 368.